 1                           UNITED STATES DISTRICT COURT
 2                                  DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                         Case No. 2:04-cr-00451-KJD-LRL
 4
                     Plaintiff,                                         ORDER
 5
             v.
 6
     JODY LEE O’HARE,
 7
                     Defendant.
 8
 9
10           Presently before the Court is the matter of United States of America vs. Jody Lee

11   O’Hare, 2:04-cr-451-KJD-LRL.
12
             On March 12, 2019, this Court held a hearing for Revocation of Supervised Release
13
     as to Mr. O’Hare. The Court ordered that Mr. O’Hare reside in the residential re-entry center
14
15   not to exceed 30 Days with day passes for visitation.

16           Accordingly,

17           IT IS HEREBY ORDERED ADJUDGED AND DECREED that defendant Jody Lee
18
     O’Hare reside in a residential re-entry center not to exceed Thirty Days with day passes for
19
     visitation. It is further ordered that all previous conditions and terms of supervised release
20
21   will stay in place.

22                      14th day of March, 2019.
             DATED this ____

23
24
25                                                   KENT J. DAWSON
                                                     UNITED STATES DISTRICT JUDGE
26
